Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                          16:42:46 Page
                                                                   Page11of
                                                                          of24
                                                                             46




                                                                       15
                        EXHIBIT 5




                                                                  UBSMTC104
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                          16:42:46 Page
                                                                   Page22of
                                                                          of24
                                                                             46




    LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
    Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
    Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
    555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
    Washington, District of Columbia 20004                 Dallas, Texas 75219
    Telephone: (202) 637-2200                              Telephone: (469) 680-5502

    Jeffrey E. Bjork (pro hac vice)
    Kimberly A. Posin (pro hac vice)
    355 South Grand Avenue, Suite 100
    Los Angeles, CA 90071
    Telephone: (213) 485-1234

    Counsel for UBS Securities LLC and UBS
    AG London Branch

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-SGJ11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020-sgj
                                    Plaintiffs,              §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




                                                                                                   UBSMTC105
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                          16:42:46 Page
                                                                   Page33of
                                                                          of24
                                                                             46




                                 NOTICE OF SUBPOENA

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure and Rule 9016 of the Federal Rules of Bankruptcy Procedure, Plaintiffs UBS Securities

LLC and UBS AG London Branch (together, “UBS”) in the above-captioned adversary proceeding

(the “Adversary Proceeding”), through their counsel, have served a Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection in a Bankruptcy Case or Adversary

Proceeding (the “Subpoena”) on Mary Kathryn Lucas (formerly Mary Kathryn Irving) in

connection with Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary Injunction

against Highland Capital Management, L.P. (“Highland” or the “Debtor”) [Adv. Pro. Docket No.

4] (the “Motion”).

                         [Remainder of Page Intentionally Left Blank]




                                                                                UBSMTC106
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                          16:42:46 Page
                                                                   Page44of
                                                                          of24
                                                                             46




 Dated: April 2, 2021                   Respectfully submitted,

                                        /s/ Andrew Clubok

                                        LATHAM & WATKINS LLP
                                        Andrew Clubok (pro hac vice)
                                        Sarah Tomkowiak (pro hac vice)
                                        555 Eleventh Street, NW, Suite 1000
                                        Washington, District of Columbia 20004
                                        Telephone: (202) 637-2200
                                        Email: andrew.clubok@lw.com
                                               sarah.tomkowiak@lw.com

                                        Jeffrey E. Bjork (pro hac vice)
                                        Kimberly A. Posin (pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, CA 90071
                                        Telephone: (213) 485-1234
                                        Email: jeff.bjork@lw.com
                                               kim.posin@lw.com

                                        BUTLER SNOW LLP
                                        Martin Sosland (TX Bar No. 18855645)
                                        Candice Carson (TX Bar No. 24074006)
                                        2911 Turtle Creek Blvd., Suite 1400
                                        Dallas, Texas 75219
                                        Telephone: (469) 680-5502
                                        Email: martin.sosland@butlersnow.com
                                               candice.carson@butlersnow.com

                                        Counsel for UBS Securities LLC and UBS
                                        AG London Branch




                                                                      UBSMTC107
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                          16:42:46 Page
                                                                   Page55of
                                                                          of24
                                                                             46




                                CERTIFICATE OF SERVICE

       I, Martin Sosland, certify that the foregoing Notice of Subpoena was filed electronically

through the Court’s ECF system and served electronically on all parties enlisted to receive service

electronically.

       Dated: April 2, 2021.

                                                     /s/ Martin Sosland
                                                     Martin Sosland




                                                                                   UBSMTC108
             Case
             Case21-03020-sgj
                  21-03020-sgjDoc
                              Doc89-15
                                  75-6 Filed
                                       Filed05/20/21
                                             06/21/21 Entered
                                                      Entered05/20/21
                                                              06/21/2120:44:37
                                                                       16:42:46 Page
                                                                                Page66of
                                                                                       of24
                                                                                          46
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
    NORTHERN
  _________________________________________               TEXAS
                                            District of _________________________________________
       HIGHLAND CAPITAL MANAGEMENT, L.P.
In re __________________________________________
                                    Debtor
                                                                                               19-34054-sgj11
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                              11
                                                                                     Chapter ___________
UBS SECURITIES LLC AND UBS AG LONDON BRANCH,
_________________________________________
                                    Plaintiff
                         v.                                                                          21-03020-sgj
                                                                                     Adv. Proc. No. ________________
HIGHLAND   CAPITAL  MANAGEMENT,     L.P.,
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:    Mary Kathryn Lucas (formerly Mary Kathryn Irving)
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

   X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:
            See ATTACHMENT A

  PLACE        *Bulter Snow LLP                                                                              DATE AND TIME
                2911 Turtle Creek Blvd., Suite 1400
                Dallas, Texas 75219                                                                            April 9, 2021 at 9:00 am CT
              *In lieu of delivery of hard-copy documents, you may email the documents to Robert.Allen@lw.com, Andrew.Clubok@lw.com, and Candice.Carson@butlersnow.com.

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

          April 2, 2021
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                 /s/ Martin Sosland
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
UBS Securities LLC and UBS AG London Branch ,
 ____________________________          who issues or requests this subpoena, are:
 Martin Sosland, Butler Snow LLP, 2911 Turtle Creek Blvd., Suite 1400, Dallas, Texas 75219, Telephone: (469) 680-5502, Email: martin.sosland@butlersnow.com

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                   UBSMTC109
           Case
           Case21-03020-sgj
                21-03020-sgjDoc
                            Doc89-15
                                75-6 Filed
                                     Filed05/20/21
                                           06/21/21 Entered
                                                    Entered05/20/21
                                                            06/21/2120:44:37
                                                                     16:42:46 Page
                                                                              Page77of
                                                                                     of24
                                                                                        46
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                 UBSMTC110
            Case
            Case21-03020-sgj
                 21-03020-sgjDoc
                             Doc89-15
                                 75-6 Filed
                                      Filed05/20/21
                                            06/21/21 Entered
                                                     Entered05/20/21
                                                             06/21/2120:44:37
                                                                      16:42:46 Page
                                                                               Page88of
                                                                                      of24
                                                                                         46
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)


                                                                                                                                  UBSMTC111
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                          16:42:46 Page
                                                                   Page99of
                                                                          of24
                                                                             46




                                         ATTACHMENT A

I.        DEFINITIONS

          The terms utilized herein shall have the meanings specified below. Each defined term shall

have the meaning ascribed to it regardless of whether the term is capitalized. Any term referencing

any business, legal, or governmental entity or association shall be deemed a reference to any and

all of its predecessors, successors, affiliates, and subsidiaries, as well as any and all of its past or

present officers, directors, partners, members, managers, employees, representatives, and agents.

Defined terms include the following:

     1.      “Communications” means the transmittal of information in all forms, including,

             without limitation, through meetings, in-person or telephone conversations, telegrams,

             facsimile or electronic mail transmissions, correspondence, letters, reports,

             memoranda, formal or informal statements, press releases, newspaper stories, records

             of conversations or messages, and similar modes. References to Communications with

             or by business entities shall be deemed to include all officers, directors, employees,

             personnel, agents, attorneys, accountants, consultants, independent contractors, or

             other representatives of such entities.

     2.      “You” or “Your” means Mary Kathryn Lucas (formerly Mary Kathryn Irving) and

             anyone acting on Your behalf.

     3.      “Documents” means all documents and materials, whether written, graphic, or

             otherwise, including all originals, identical or non-identical copies, drafts, working

             papers, reproductions, or recordings of any kind, or other data compilations from which

             information can be obtained or translated into reasonably usable form. Documents

             shall be construed broadly to encompass, without limitation, Communications,

             notations made regarding any Communications, books, records, ledgers, journals,



                                                                                        UBSMTC112
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page10
                                                                       10of
                                                                         of24
                                                                            46




         notebooks, calendars, minutes, agendas, notices, presentations, credit memoranda,

         promissory notes, sales slips, checks or cancelled checks, agreements, contracts,

         licenses, opinions, projections, spreadsheets, summaries, sworn or unsworn statements,

         recordings, drawings, photographs, computer data, or similar items, regardless of the

         form maintained.

    4.   “HCM” means Highland Capital Management, L.P., as well as any subsidiary thereof,

         and any of their attorneys, representatives, officers, directors, employees, consultants,

         advisors, affiliates, or anyone acting on HCM or such subsidiary’s behalf.

    5.   “Multi-Strat” means Highland Multi Strategy Credit Fund, L.P., formerly known as

         Highland Credit Opportunities CDO, L.P., as well as any subsidiary thereof, and any

         of their attorneys, representatives, officers, directors, employees, consultants, advisors,

         affiliates, or anyone acting on Multi-Strat or such subsidiary’s behalf.

    6.   “CDO Fund” means Highland CDO Opportunity Master Fund, L.P., as well as any

         subsidiary thereof, and any of their attorneys, representatives, officers, directors,

         employees, consultants, advisors, affiliates, or anyone acting on CDO Fund or such

         subsidiary’s behalf.

    7.   “SOHC” means Highland Special Opportunities Holding Company, as well as any

         subsidiary thereof, and any of their attorneys, representatives, officers, directors,

         employees, consultants, advisors, affiliates, or anyone acting on SOHC or such

         subsidiary’s behalf.

    8.   “HFP” means Highland Financial Partners, L.P., as well as any subsidiary thereof, and

         any of their attorneys, representatives, officers, directors, employees, consultants,

         advisors, affiliates, or anyone acting on HFP or such subsidiary’s behalf.



                                               2

                                                                                    UBSMTC113
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page11
                                                                       11of
                                                                         of24
                                                                            46




    9.    “Sentinel” means Sentinel Reinsurance, Ltd. and Sentinel Re Holdings, Ltd. as well as

          any subsidiary or affiliate thereof, and any of their attorneys, representatives, officers,

          directors, employees, consultants, advisors, affiliates, or anyone acting on Sentinel or

          such subsidiary or affiliate’s behalf.

    10.   “Insurance Policy” means that certain Legal Liability Insurance Policy dated as of

          August 1, 2017 between Sentinel Reinsurance, Ltd. as Insurer and Highland CDO

          Opportunity Master Fund, LP, Highland CDO Holding Company, and Highland

          Special Opportunities Holding Company as Insureds.

    11.   “Purchase Agreement” means that certain Purchase Agreement dated as of August 7,

          2017 between Sentinel Reinsurance, Ltd. as Purchaser and each of Highland CDO

          Opportunity Master Fund, L.P., Highland CDO Holding Company, and Highland

          Special Opportunities Holding Company as Sellers.

    12.   “Tax Memo” means that certain June 30, 2018 Memorandum entitled “Tax

          Consequences of Sentinel Acquisition of HFP/CDO Opportunity Assets.”

    13.   “Legal Action” means the legal action identified in the Schedule to the Insurance

          Policy, UBS Securities LLC and UBS AG, London Branch, v. Highland Capital

          Management, L.P., Highland Special Opportunities Holding Company, Highland

          Financial Partners, L.P., Highland CDO Opportunity Master Fund, L.P., Highland

          Credit Opportunities CDO, L.P., and Strand Advisors, Inc., Case No. 650097/2009.

    14.   As used herein, the terms “concerning,” “regarding,” and “relating to” mean all

          information, facts, or documents that directly, indirectly, or in any other way support,

          concern, negate, bear upon, touch upon, incorporate, affect, include, pertain to, or are

          otherwise connected with the subject matter about which the request is made.



                                                   3

                                                                                     UBSMTC114
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page12
                                                                       12of
                                                                         of24
                                                                            46




 II.        INSTRUCTIONS

       1.     The terms used herein are to be given their most expansive and inclusive interpretation

              unless otherwise expressly limited herein.      This includes, without limitation, the

              following:

              a.      construing “and” and “or” in the disjunctive or conjunctive as necessary to

                      make a request more inclusive;

              b.      construing the singular form of a word to include the plural and vice versa;

              c.      construing the term “among” to mean between or among;

              d.      construing the term “any” to mean any, all, each, and every;

              e.      construing the masculine, feminine, or neutral pronouns to include other

                      genders; and

              f.      construing the present tense of a verb to include its past tense and vice versa.

       2.     In response to these requests, produce all Documents in Your actual or constructive

              possession, custody, or control, or in the actual or constructive possession, custody, or

              control of any of Your representatives, agents, employees, accountants, attorneys, or

              affiliates.

       3.     If any Documents were formerly in Your possession, custody, or control and have been

              lost, destroyed, or otherwise disposed of, then furnish a list that identifies all such

              Documents and state for each such Document:               (a) the nature (e.g., letter,

              memorandum, etc.), size, and subject matter of the Documents; (b) the persons who

              prepared or authored the Documents, and, if applicable, the persons to whom the

              Documents were sent; (c) the date when the Documents were prepared or transmitted;

              and (d) the date when the Documents were lost, destroyed, or otherwise disposed of,



                                                    4

                                                                                        UBSMTC115
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page13
                                                                       13of
                                                                         of24
                                                                            46




         the reasons for such destruction or disposition, and the persons requesting and

         performing the destruction or disposition.

    4.   For each Document withheld on the ground of any privilege or immunity, furnish a list

         that identifies each such Document and state for each such Document: (a) the nature

         (e.g., letter, memorandum, etc.), size, and subject matter of the Documents; (b) the

         persons who prepared or authored the Documents, and, if applicable, the persons to

         whom the Documents were sent; (c) each person having a copy of the Documents and

         each person to whom a copy was sent or whom received a copy; (d) the date on which

         the Documents were prepared or transmitted; and (e) the nature of and basis for the

         privilege claimed.

    5.   If any portion of a Document is responsive to these requests, produce the entirety of

         the Document. Likewise, if only part of a responsive Document is protected by

         privilege or immunity, produce the Document with only the privileged matter redacted.

    6.   Produce all Documents as they are kept in the ordinary course of business, and when

         applicable, in the order they are found in a person’s files. If Documents are kept in a

         file with a file label, produce a copy of that label together with the Documents,

         Communications, or other materials in the file.

    7.   Produce all financial data in native format to the extent available. Produce all other

         Documents as PDFs with optical character recognition.

    8.   Unless otherwise specified herein, the period covered by these requests is January 1,

         2016 to the present.




                                              5

                                                                                 UBSMTC116
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page14
                                                                       14of
                                                                         of24
                                                                            46




 III.        DOCUMENTS TO BE PRODUCED

        1.     Communications between Sentinel, and any of HCM, CDO Fund, HFP, SOHC, Multi-

               Strat, James Dondero (“Dondero”), Isaac Leventon (“Leventon”), Matthew DiOrio

               (“DiOrio”), Jean Paul Sevilla (“Sevilla”), Scott Ellington (“Ellington”), or You.

        2.     Documents or Communications concerning the Insurance Policy, including without

               limitation (i) any amendment thereto; (ii) board minutes or resolutions concerning the

               Insurance Policy; (iii) claims made on the Insurance Policy; (iv) Communications with

               the IRS concerning the Insurance Policy; and (v) any similar agreements.

        3.     Documents or Communications concerning the Purchase Agreement, including

               without limitation (i) any amendment thereto; (ii) transfer of assets pursuant to the

               Purchase Agreement; (iii) board minutes or resolutions concerning the Purchase

               Agreement; (iv) Communications with the IRS regarding any assets transferred

               pursuant to the Purchase Agreement; and (v) any similar agreements.

        4.     Documents or Communications concerning the Tax Memo, including without

               limitation (i) any amendment thereto; (ii) board minutes or resolutions concerning the

               Tax Memo; (iii) documents relied on in preparing the Tax Memo; and (iv) any similar

               memoranda.

        5.     Documents or Communications sufficient to identify any assets transferred from HCM,

               CDO Fund, HFP, or SOHC to Sentinel, including without limitation all assets

               transferred pursuant to the Insurance Policy or Purchase Agreement, and information

               sufficient to identify the value of any such transferred assets.

        6.     Documents or Communications relating to any subsequent transfer or dissipation by

               Sentinel of any assets previously transferred from HCM, SOHC, HFP, or CDO Fund.



                                                     6

                                                                                       UBSMTC117
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page15
                                                                       15of
                                                                         of24
                                                                            46




    7.    Documents or Communications sufficient to identify all accounts used to transfer or

          receive any assets transferred pursuant to the Insurance Policy or Purchase Agreement.

    8.    Documents or Communications concerning the value of any assets transferred pursuant

          to the Insurance Policy or Purchase Agreement, including without limitation those

          assets listed in Schedule A to the Purchase Agreement, from January 1, 2017 to the

          present, including documentation supporting the $105,647,679 value of those assets as

          listed in the Tax Memo.

    9.    Documents showing the organizational structure of Sentinel and its affiliates, including

          information identifying the relationship between Sentinel and any of Dondero,

          Leventon, DiOrio, Sevilla, Ellington, or You.

    10.   Documents or Communications sufficient to determine the identities of Sentinel’s

          directors and officers between January 1, 2016 and the present.

    11.   Documents or Communications from any time period concerning the formation or

          acquisition of Sentinel.

    12.   Documents or Communications between Sentinel and any person concerning the Legal

          Action.




                                               7

                                                                                  UBSMTC118
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page16
                                                                       16of
                                                                         of24
                                                                            46




     LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
     Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
     Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
     555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
     Washington, District of Columbia 20004                 Dallas, Texas 75219
     Telephone: (202) 637-2200                              Telephone: (469) 680-5502

     Jeffrey E. Bjork (pro hac vice)
     Kimberly A. Posin (pro hac vice)
     355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071
     Telephone: (213) 485-1234

     Counsel for UBS Securities LLC and UBS
     AG London Branch

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION
 ------------------------------------------------------------
 In re                                                        § Chapter 11
                                                              §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-SGJ11
                                                              §
                                     Debtor.                  §
 ----------------------------------------------------------- §
 UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
 LONDON BRANCH,                                               §
                                                              § No. 21-03020-sgj
                                     Plaintiffs,              §
                                                              §
 vs.                                                          §
                                                              §
 HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                              §
                                     Defendant.               §
 -----------------------------------------------------------




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




                                                                                                    UBSMTC119
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page17
                                                                       17of
                                                                         of24
                                                                            46




                                  NOTICE OF DEPOSITION

        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

 Procedure made applicable to this proceeding by Rule 7030 of the Federal Rules of Bankruptcy

 Procedure, Plaintiffs UBS Securities LLC and UBS AG London Branch (together, “UBS”) in the

 above-captioned adversary proceeding (the “Adversary Proceeding”) shall take the deposition of

 Mary Kathryn Lucas (formerly Mary Kathryn Irving), in connection with Plaintiffs’ Motion for a

 Temporary Restraining Order and Preliminary Injunction against Highland Capital Management,

 L.P. (“Highland” or the “Debtor”) [Adv. Pro. Docket No. 4] (the “Motion”) and the subject matter

 set forth in Attachment A, on April 16, 2021, beginning at 9:00 a.m. Central Time, or at such

 other day and time as counsel for UBS, counsel for the Debtor, and counsel for Ms. Lucas agree.

 The deposition will be taken remotely via an online platform due to the coronavirus pandemic such

 that no one will need to be in the same location as anyone else in order to participate in the

 deposition and by use of Interactive Realtime. Parties who wish to participate in the deposition

 should contact Andrew Clubok and Robert Allen, Latham & Watkins LLP, at

 andrew.clubok@lw.com and robert.allen@lw.com, no fewer than 24 hours before the start of

 the deposition for more information regarding participating in this deposition remotely.

                           [Remainder of Page Intentionally Left Blank]




                                                                                   UBSMTC120
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page18
                                                                       18of
                                                                         of24
                                                                            46




  Dated: April 2, 2021                 Respectfully submitted,

                                       /s/ Andrew Clubok

                                       LATHAM & WATKINS LLP
                                       Andrew Clubok (pro hac vice)
                                       Sarah Tomkowiak (pro hac vice)
                                       555 Eleventh Street, NW, Suite 1000
                                       Washington, District of Columbia 20004
                                       Telephone: (202) 637-2200
                                       Email: andrew.clubok@lw.com
                                              sarah.tomkowiak@lw.com

                                       Jeffrey E. Bjork (pro hac vice)
                                       Kimberly A. Posin (pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071
                                       Telephone: (213) 485-1234
                                       Email: jeff.bjork@lw.com
                                              kim.posin@lw.com

                                       BUTLER SNOW LLP
                                       Martin Sosland (TX Bar No. 18855645)
                                       Candice Carson (TX Bar No. 24074006)
                                       2911 Turtle Creek Blvd., Suite 1400
                                       Dallas, Texas 75219
                                       Telephone: (469) 680-5502
                                       Email: martin.sosland@butlersnow.com
                                              candice.carson@butlersnow.com

                                       Counsel for UBS Securities LLC and UBS
                                       AG London Branch




                                                                     UBSMTC121
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page19
                                                                       19of
                                                                         of24
                                                                            46




                                 CERTIFICATE OF SERVICE

        I, Martin Sosland, certify that the foregoing Notice of Deposition was filed electronically

 through the Court’s ECF system and served electronically on all parties enlisted to receive service

 electronically.

        Dated: April 2, 2021.

                                                      /s/ Martin Sosland
                                                      Martin Sosland




                                                                                    UBSMTC122
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page20
                                                                       20of
                                                                         of24
                                                                            46




                                      ATTACHMENT A

    1.   The formation or acquisition of Sentinel Reinsurance, Ltd., Sentinel Re Holdings, Ltd.,

         and their affiliates.

    2.   The organizational structure of Sentinel Reinsurance, Ltd., Sentinel Re Holdings, Ltd.,

         and their affiliates.

    3.   The identities of the directors and officers of Sentinel Reinsurance, Ltd., Sentinel Re

         Holdings, Ltd., and their affiliates.

    4.   The Legal Liability Insurance Policy dated as of August 1, 2017 between Sentinel

         Reinsurance, Ltd. as Insurer and Highland CDO Opportunity Master Fund, LP,

         Highland CDO Holding Company, and Highland Special Opportunities Holding

         Company as Insureds (the “Insurance Policy”), including without limitation (i) the

         purpose and terms of the Insurance Policy; (ii) any amendment thereto; (iii) board

         minutes or resolutions concerning the Insurance Policy; (iv) claims made on the

         Insurance Policy; (v) communications with the IRS concerning the Insurance Policy;

         and (vi) any similar agreements.

    5.   The Purchase Agreement dated as of August 7, 2017 between Sentinel Reinsurance,

         Ltd. as Purchaser and each of Highland CDO Opportunity Master Fund, L.P., Highland

         CDO Holding Company, and Highland Special Opportunities Holding Company as

         Sellers (the “Purchase Agreement”), including without limitation (i) the purpose and

         terms of the Purchase Agreement; (ii) any amendment thereto; (iii) the transfer of assets

         pursuant to the Purchase Agreement; (iv) board minutes or resolutions concerning the

         Purchase Agreement; (v) communications with the IRS regarding any assets transferred

         pursuant to the Purchase Agreement; and (vi) any similar agreements.




                                                                                  UBSMTC123
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-6 Filed
                          Filed05/20/21
                                06/21/21 Entered
                                         Entered05/20/21
                                                 06/21/2120:44:37
                                                         16:42:46 Page
                                                                  Page21
                                                                       21of
                                                                         of24
                                                                            46




    6.   The Memorandum dated June 30, 2018 and entitled “Tax Consequences of Sentinel

         Acquisition of HFP/CDO Opportunity Assets” (the “Tax Memo”), including without

         limitation (i) the origin and purpose of the Tax Memo; (ii) any diligence conducted to

         support the Tax Memo and the $105,647,679 value of assets listed in the Tax Memo;

         (iii) any amendment thereto; (iv) board minutes or resolutions concerning the Tax

         Memo; and (v) any similar memoranda.

    7.   Assets transferred from Highland Capital Management, L.P., Highland CDO

         Opportunity Master Fund, L.P., Highland Special Opportunities Holding Company,

         and/or Highland Financial Partners, L.P. to Sentinel Reinsurance, Ltd. and/or Sentinel

         Re Holdings, Ltd., including without limitation (i) the assets transferred pursuant to the

         Insurance Policy or Purchase Agreement; (ii) the value of any such transferred assets;

         (iii) any subsequent transfer or dissipation of such assets; (iv) the request to redeem the

         value of any such assets from Highland Multi Strategy Credit Fund, L.P., (f/k/a

         Highland Credit Opportunities CDO, L.P.); and (v) the accounts used to transfer or

         receive any such assets.




                                                                                    UBSMTC124
            Case
            Case21-03020-sgj
                 21-03020-sgjDoc
                             Doc89-15
                                 75-6 Filed
                                      Filed05/20/21
                                            06/21/21 Entered
                                                     Entered05/20/21
                                                             06/21/2120:44:37
                                                                     16:42:46 Page
                                                                              Page22
                                                                                   22of
                                                                                     of24
                                                                                        46
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
    NORTHERN
  _________________________________________               TEXAS
                                            District of _________________________________________
       HIGHLAND CAPITAL MANAGEMENT, L.P.
In re __________________________________________
                                     Debtor
                                                                                               19-34054-sgj11
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                              11
                                                                                     Chapter ___________
UBS SECURITIES LLC AND UBS AG LONDON BRANCH,
_________________________________________
                                    Plaintiff
                         v.
                                                                                                     21-03020-sgj
                                                                                     Adv. Proc. No. ________________
 HIGHLAND   CAPITAL  MANAGEMENT,    L.P.,
__________________________________________
                                   Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:    Mary Kathryn Lucas (formerly Mary Kathryn Irving)
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

   X Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE                                                                                                        DATE AND TIME
              Remote, via Zoom or a similar online videoconferencing platform
                                                                                                               April 16, 2021 at 9:00 am CT
  The deposition will be recorded by this method:
   Video and stenographic means
      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

         April 2, 2021
  Date: _____________
                                    CLERK OF COURT

                                                                                     OR
                                    ________________________                                  /s/ Martin Sosland
                                                                                             ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party)
UBS Securities LLC and UBS AG London Branch
 ____________________________        , who issues or requests this subpoena, are:
 Martin Sosland, Butler Snow LLP, 2911 Turtle Creek Blvd., Suite 1400, Dallas, Texas 75219, Telephone: (469) 680-5502, Email: martin.sosland@butlersnow.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                  UBSMTC125
          Case
          Case21-03020-sgj
               21-03020-sgjDoc
                           Doc89-15
                               75-6 Filed
                                    Filed05/20/21
                                          06/21/21 Entered
                                                   Entered05/20/21
                                                           06/21/2120:44:37
                                                                   16:42:46 Page
                                                                            Page23
                                                                                 23of
                                                                                   of24
                                                                                      46
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                   ________________________________________________
                                                                                                                  Server’s signature

                                                                                   ________________________________________________
                                                                                                                Printed name and title


                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                UBSMTC126
           Case
           Case21-03020-sgj
                21-03020-sgjDoc
                            Doc89-15
                                75-6 Filed
                                     Filed05/20/21
                                           06/21/21 Entered
                                                    Entered05/20/21
                                                            06/21/2120:44:37
                                                                    16:42:46 Page
                                                                             Page24
                                                                                  24of
                                                                                    of24
                                                                                       46
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)


                                                                                                                                  UBSMTC127
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-15Filed
                          Filed06/21/21
                                05/20/21 Entered
                                         Entered06/21/21
                                                 05/20/2116:42:46
                                                          20:44:37 Page
                                                                   Page25
                                                                        1 of
                                                                          of22
                                                                             46




                       EXHIBIT 14




                                                                  UBSMTC228
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-15Filed
                          Filed06/21/21
                                05/20/21 Entered
                                         Entered06/21/21
                                                 05/20/2116:42:46
                                                          20:44:37 Page
                                                                   Page26
                                                                        2 of
                                                                          of22
                                                                             46




     LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
     Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
     Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
     555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
     Washington, District of Columbia 20004                 Dallas, Texas 75219
     Telephone: (202) 637-2200                              Telephone: (469) 680-5502

     Jeffrey E. Bjork (pro hac vice)
     Kimberly A. Posin (pro hac vice)
     355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071
     Telephone: (213) 485-1234

     Counsel for UBS Securities LLC and UBS
     AG London Branch

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION
 ------------------------------------------------------------
 In re                                                        § Chapter 11
                                                              §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-SGJ11
                                                              §
                                     Debtor.                  §
 ----------------------------------------------------------- §
 UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
 LONDON BRANCH,                                               §
                                                              § No. 21-03020-sgj
                                     Plaintiffs,              §
                                                              §
 vs.                                                          §
                                                              §
 HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                              §
                                     Defendant.               §
 -----------------------------------------------------------




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




                                                                                                    UBSMTC229
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-15Filed
                          Filed06/21/21
                                05/20/21 Entered
                                         Entered06/21/21
                                                 05/20/2116:42:46
                                                          20:44:37 Page
                                                                   Page27
                                                                        3 of
                                                                          of22
                                                                             46




                                  NOTICE OF SUBPOENA

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

 Procedure and Rule 9016 of the Federal Rules of Bankruptcy Procedure, Plaintiffs UBS Securities

 LLC and UBS AG London Branch (together, “UBS”) in the above-captioned adversary proceeding

 (the “Adversary Proceeding”), through their counsel, have served a Subpoena to Produce

 Documents, Information, or Objects or to Permit Inspection in a Bankruptcy Case or Adversary

 Proceeding (the “Subpoena”) on Mary Kathryn Lucas (formerly Mary Kathryn Irving) in

 connection with Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary Injunction

 against Highland Capital Management, L.P. (“Highland” or the “Debtor”) [Adv. Pro. Docket No.

 4] (the “Motion”).

                          [Remainder of Page Intentionally Left Blank]




                                                                                 UBSMTC230
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-15Filed
                          Filed06/21/21
                                05/20/21 Entered
                                         Entered06/21/21
                                                 05/20/2116:42:46
                                                          20:44:37 Page
                                                                   Page28
                                                                        4 of
                                                                          of22
                                                                             46




  Dated: April 15, 2021                 Respectfully submitted,

                                        /s/ Andrew Clubok

                                        LATHAM & WATKINS LLP
                                        Andrew Clubok (pro hac vice)
                                        Sarah Tomkowiak (pro hac vice)
                                        555 Eleventh Street, NW, Suite 1000
                                        Washington, District of Columbia 20004
                                        Telephone: (202) 637-2200
                                        Email: andrew.clubok@lw.com
                                               sarah.tomkowiak@lw.com

                                        Jeffrey E. Bjork (pro hac vice)
                                        Kimberly A. Posin (pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, CA 90071
                                        Telephone: (213) 485-1234
                                        Email: jeff.bjork@lw.com
                                               kim.posin@lw.com

                                        BUTLER SNOW LLP
                                        Martin Sosland (TX Bar No. 18855645)
                                        Candice Carson (TX Bar No. 24074006)
                                        2911 Turtle Creek Blvd., Suite 1400
                                        Dallas, Texas 75219
                                        Telephone: (469) 680-5502
                                        Email: martin.sosland@butlersnow.com
                                               candice.carson@butlersnow.com

                                        Counsel for UBS Securities LLC and UBS
                                        AG London Branch




                                                                      UBSMTC231
            Case
            Case21-03020-sgj
                 21-03020-sgjDoc
                             Doc89-15
                                 75-15Filed
                                      Filed06/21/21
                                            05/20/21 Entered
                                                     Entered06/21/21
                                                             05/20/2116:42:46
                                                                      20:44:37 Page
                                                                               Page29
                                                                                    5 of
                                                                                      of22
                                                                                         46
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
    NORTHERN
  _________________________________________               TEXAS
                                            District of _________________________________________
       HIGHLAND CAPITAL MANAGEMENT, L.P.
In re __________________________________________
                                    Debtor
                                                                                               19-34054-sgj11
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                              11
                                                                                     Chapter ___________
UBS SECURITIES LLC AND UBS AG LONDON BRANCH,
_________________________________________
                                    Plaintiff
                         v.                                                                          21-03020-sgj
                                                                                     Adv. Proc. No. ________________
HIGHLAND   CAPITAL  MANAGEMENT,     L.P.,
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:    Mary Kathryn Lucas (formerly Mary Kathryn Irving)
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

   X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:
            See ATTACHMENT A

  PLACE        *Bulter Snow LLP                                                                              DATE AND TIME
                2911 Turtle Creek Blvd., Suite 1400                                                          April 20, 2021 at 9:00 am CT
                Dallas, Texas 75219                                                                          (or at a date and time mutually agreed upon)
              *In lieu of delivery of hard-copy documents, you may email the documents to Robert.Allen@lw.com, Andrew.Clubok@lw.com, and Candice.Carson@butlersnow.com.

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

          April 15, 2021
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                 /s/ Martin Sosland
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
UBS Securities LLC and UBS AG London Branch ,
 ____________________________          who issues or requests this subpoena, are:
 Martin Sosland, Butler Snow LLP, 2911 Turtle Creek Blvd., Suite 1400, Dallas, Texas 75219, Telephone: (469) 680-5502, Email: martin.sosland@butlersnow.com

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                    UBSMTC232
          Case
          Case21-03020-sgj
               21-03020-sgjDoc
                           Doc89-15
                               75-15Filed
                                    Filed06/21/21
                                          05/20/21 Entered
                                                   Entered06/21/21
                                                           05/20/2116:42:46
                                                                    20:44:37 Page
                                                                             Page30
                                                                                  6 of
                                                                                    of22
                                                                                       46
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                 UBSMTC233
           Case
           Case21-03020-sgj
                21-03020-sgjDoc
                            Doc89-15
                                75-15Filed
                                     Filed06/21/21
                                           05/20/21 Entered
                                                    Entered06/21/21
                                                            05/20/2116:42:46
                                                                     20:44:37 Page
                                                                              Page31
                                                                                   7 of
                                                                                     of22
                                                                                        46
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)


                                                                                                                                  UBSMTC234
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-15Filed
                          Filed06/21/21
                                05/20/21 Entered
                                         Entered06/21/21
                                                 05/20/2116:42:46
                                                          20:44:37 Page
                                                                   Page32
                                                                        8 of
                                                                          of22
                                                                             46




                                          ATTACHMENT A

 I.        DEFINITIONS

           The terms utilized herein shall have the meanings specified below. Each defined term shall

 have the meaning ascribed to it regardless of whether the term is capitalized. Any term referencing

 any business, legal, or governmental entity or association shall be deemed a reference to any and

 all of its predecessors, successors, affiliates, and subsidiaries, as well as any and all of its past or

 present officers, directors, partners, members, managers, employees, representatives, and agents.

 Defined terms include the following:

      1.      “Communications” means the transmittal of information in all forms, including,

              without limitation, through meetings, in-person or telephone conversations, telegrams,

              facsimile or electronic mail transmissions, correspondence, letters, reports,

              memoranda, formal or informal statements, press releases, newspaper stories, records

              of conversations or messages, and similar modes. References to Communications with

              or by business entities shall be deemed to include all officers, directors, employees,

              personnel, agents, attorneys, accountants, consultants, independent contractors, or

              other representatives of such entities.

      2.      “You” or “Your” means Mary Kathryn Lucas (formerly Mary Kathryn Irving) and

              anyone acting on Your behalf.

      3.      “Documents” means all documents and materials, whether written, graphic, or

              otherwise, including all originals, identical or non-identical copies, drafts, working

              papers, reproductions, or recordings of any kind, or other data compilations from which

              information can be obtained or translated into reasonably usable form. Documents

              shall be construed broadly to encompass, without limitation, Communications,

              notations made regarding any Communications, books, records, ledgers, journals,



                                                                                         UBSMTC235
Case
Case21-03020-sgj
     21-03020-sgjDoc
                 Doc89-15
                     75-15Filed
                          Filed06/21/21
                                05/20/21 Entered
                                         Entered06/21/21
                                                 05/20/2116:42:46
                                                          20:44:37 Page
                                                                   Page33
                                                                        9 of
                                                                          of22
                                                                             46




          notebooks, calendars, minutes, agendas, notices, presentations, credit memoranda,

          promissory notes, sales slips, checks or cancelled checks, agreements, contracts,

          licenses, opinions, projections, spreadsheets, summaries, sworn or unsworn statements,

          recordings, drawings, photographs, computer data, or similar items, regardless of the

          form maintained.

    4.    “HCM” means Highland Capital Management, L.P., as well as any subsidiary thereof,

          and any of their attorneys, representatives, officers, directors, employees, consultants,

          advisors, affiliates, or anyone acting on HCM or such subsidiary’s behalf.

    5.    “Multi-Strat” means Highland Multi Strategy Credit Fund, L.P., formerly known as

          Highland Credit Opportunities CDO, L.P., as well as any subsidiary thereof, and any

          of their attorneys, representatives, officers, directors, employees, consultants, advisors,

          affiliates, or anyone acting on Multi-Strat or such subsidiary’s behalf.

    6.    “CDO Fund” means Highland CDO Opportunity Master Fund, L.P., as well as any

          subsidiary thereof, and any of their attorneys, representatives, officers, directors,

          employees, consultants, advisors, affiliates, or anyone acting on CDO Fund or such

          subsidiary’s behalf.

    7.    “SOHC” means Highland Special Opportunities Holding Company, as well as any

          subsidiary thereof, and any of their attorneys, representatives, officers, directors,

          employees, consultants, advisors, affiliates, or anyone acting on SOHC or such

          subsidiary’s behalf.

    8.    “HFP” means Highland Financial Partners, L.P., as well as any subsidiary thereof, and

          any of their attorneys, representatives, officers, directors, employees, consultants,

          advisors, affiliates, or anyone acting on HFP or such subsidiary’s behalf.



                                                2

                                                                                     UBSMTC236
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21             Entered 06/21/21
                                                               05/20/21 16:42:46
                                                                        20:44:37      Page 34
                                                                                           10 of 46
                                                                                                 22




    9.    “Sentinel” means Sentinel Reinsurance, Ltd. and Sentinel Re Holdings, Ltd. as well as

          any subsidiary or affiliate thereof, and any of their attorneys, representatives, officers,

          directors, employees, consultants, advisors, affiliates, or anyone acting on Sentinel or

          such subsidiary or affiliate’s behalf.

    10.   “Insurance Policy” means that certain Legal Liability Insurance Policy dated as of

          August 1, 2017 between Sentinel Reinsurance, Ltd. as Insurer and Highland CDO

          Opportunity Master Fund, LP, Highland CDO Holding Company, and Highland

          Special Opportunities Holding Company as Insureds.

    11.   “Purchase Agreement” means that certain Purchase Agreement dated as of August 7,

          2017 between Sentinel Reinsurance, Ltd. as Purchaser and each of Highland CDO

          Opportunity Master Fund, L.P., Highland CDO Holding Company, and Highland

          Special Opportunities Holding Company as Sellers.

    12.   “Tax Memo” means that certain June 30, 2018 Memorandum entitled “Tax

          Consequences of Sentinel Acquisition of HFP/CDO Opportunity Assets.”

    13.   “Legal Action” means the legal action identified in the Schedule to the Insurance

          Policy, UBS Securities LLC and UBS AG, London Branch, v. Highland Capital

          Management, L.P., Highland Special Opportunities Holding Company, Highland

          Financial Partners, L.P., Highland CDO Opportunity Master Fund, L.P., Highland

          Credit Opportunities CDO, L.P., and Strand Advisors, Inc., Case No. 650097/2009.

    14.   As used herein, the terms “concerning,” “regarding,” and “relating to” mean all

          information, facts, or documents that directly, indirectly, or in any other way support,

          concern, negate, bear upon, touch upon, incorporate, affect, include, pertain to, or are

          otherwise connected with the subject matter about which the request is made.



                                                   3

                                                                                     UBSMTC237
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21              Entered 06/21/21
                                                                05/20/21 16:42:46
                                                                         20:44:37        Page 35
                                                                                              11 of 46
                                                                                                    22




 II.        INSTRUCTIONS

       1.     The terms used herein are to be given their most expansive and inclusive interpretation

              unless otherwise expressly limited herein.      This includes, without limitation, the

              following:

              a.      construing “and” and “or” in the disjunctive or conjunctive as necessary to

                      make a request more inclusive;

              b.      construing the singular form of a word to include the plural and vice versa;

              c.      construing the term “among” to mean between or among;

              d.      construing the term “any” to mean any, all, each, and every;

              e.      construing the masculine, feminine, or neutral pronouns to include other

                      genders; and

              f.      construing the present tense of a verb to include its past tense and vice versa.

       2.     In response to these requests, produce all Documents in Your actual or constructive

              possession, custody, or control, or in the actual or constructive possession, custody, or

              control of any of Your representatives, agents, employees, accountants, attorneys, or

              affiliates.

       3.     If any Documents were formerly in Your possession, custody, or control and have been

              lost, destroyed, or otherwise disposed of, then furnish a list that identifies all such

              Documents and state for each such Document:               (a) the nature (e.g., letter,

              memorandum, etc.), size, and subject matter of the Documents; (b) the persons who

              prepared or authored the Documents, and, if applicable, the persons to whom the

              Documents were sent; (c) the date when the Documents were prepared or transmitted;

              and (d) the date when the Documents were lost, destroyed, or otherwise disposed of,



                                                    4

                                                                                        UBSMTC238
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21         Entered 06/21/21
                                                           05/20/21 16:42:46
                                                                    20:44:37      Page 36
                                                                                       12 of 46
                                                                                             22




          the reasons for such destruction or disposition, and the persons requesting and

          performing the destruction or disposition.

    4.    For each Document withheld on the ground of any privilege or immunity, furnish a list

          that identifies each such Document and state for each such Document: (a) the nature

          (e.g., letter, memorandum, etc.), size, and subject matter of the Documents; (b) the

          persons who prepared or authored the Documents, and, if applicable, the persons to

          whom the Documents were sent; (c) each person having a copy of the Documents and

          each person to whom a copy was sent or whom received a copy; (d) the date on which

          the Documents were prepared or transmitted; and (e) the nature of and basis for the

          privilege claimed.

    5.    If any portion of a Document is responsive to these requests, produce the entirety of

          the Document. Likewise, if only part of a responsive Document is protected by

          privilege or immunity, produce the Document with only the privileged matter redacted.

    6.    Produce all Documents as they are kept in the ordinary course of business, and when

          applicable, in the order they are found in a person’s files. If Documents are kept in a

          file with a file label, produce a copy of that label together with the Documents,

          Communications, or other materials in the file.

    7.    Produce all financial data in native format to the extent available. Produce all other

          Documents as PDFs with optical character recognition.

    8.    Unless otherwise specified herein, the period covered by these requests is January 1,

          2016 to the present.




                                               5

                                                                                  UBSMTC239
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21               Entered 06/21/21
                                                                 05/20/21 16:42:46
                                                                          20:44:37      Page 37
                                                                                             13 of 46
                                                                                                   22




 III.        DOCUMENTS TO BE PRODUCED

        1.     Communications between Sentinel, and any of HCM, CDO Fund, HFP, SOHC, Multi-

               Strat, James Dondero (“Dondero”), Isaac Leventon (“Leventon”), Matthew DiOrio

               (“DiOrio”), Jean Paul Sevilla (“Sevilla”), Scott Ellington (“Ellington”), or You.

        2.     Documents or Communications concerning the Insurance Policy, including without

               limitation (i) any amendment thereto; (ii) board minutes or resolutions concerning the

               Insurance Policy; (iii) claims made on the Insurance Policy; (iv) Communications with

               the IRS concerning the Insurance Policy; and (v) any similar agreements.

        3.     Documents or Communications concerning the Purchase Agreement, including

               without limitation (i) any amendment thereto; (ii) transfer of assets pursuant to the

               Purchase Agreement; (iii) board minutes or resolutions concerning the Purchase

               Agreement; (iv) Communications with the IRS regarding any assets transferred

               pursuant to the Purchase Agreement; and (v) any similar agreements.

        4.     Documents or Communications concerning the Tax Memo, including without

               limitation (i) any amendment thereto; (ii) board minutes or resolutions concerning the

               Tax Memo; (iii) documents relied on in preparing the Tax Memo; and (iv) any similar

               memoranda.

        5.     Documents or Communications sufficient to identify any assets transferred from HCM,

               CDO Fund, HFP, or SOHC to Sentinel, including without limitation all assets

               transferred pursuant to the Insurance Policy or Purchase Agreement, and information

               sufficient to identify the value of any such transferred assets.

        6.     Documents or Communications relating to any subsequent transfer or dissipation by

               Sentinel of any assets previously transferred from HCM, SOHC, HFP, or CDO Fund.



                                                     6

                                                                                       UBSMTC240
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21         Entered 06/21/21
                                                           05/20/21 16:42:46
                                                                    20:44:37       Page 38
                                                                                        14 of 46
                                                                                              22




    7.    Documents or Communications sufficient to identify all accounts used to transfer or

          receive any assets transferred pursuant to the Insurance Policy or Purchase Agreement.

    8.    Documents or Communications concerning the value of any assets transferred pursuant

          to the Insurance Policy or Purchase Agreement, including without limitation those

          assets listed in Schedule A to the Purchase Agreement, from January 1, 2017 to the

          present, including documentation supporting the $105,647,679 value of those assets as

          listed in the Tax Memo.

    9.    Documents showing the organizational structure of Sentinel and its affiliates, including

          information identifying the relationship between Sentinel and any of Dondero,

          Leventon, DiOrio, Sevilla, Ellington, or You.

    10.   Documents or Communications sufficient to determine the identities of Sentinel’s

          directors and officers between January 1, 2016 and the present.

    11.   Documents or Communications from any time period concerning the formation or

          acquisition of Sentinel.

    12.   Documents or Communications between Sentinel and any person concerning the Legal

          Action.




                                               7

                                                                                  UBSMTC241
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21                    Entered 06/21/21
                                                                      05/20/21 16:42:46
                                                                               20:44:37              Page 39
                                                                                                          15 of 46
                                                                                                                22




     LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
     Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
     Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
     555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
     Washington, District of Columbia 20004                 Dallas, Texas 75219
     Telephone: (202) 637-2200                              Telephone: (469) 680-5502

     Jeffrey E. Bjork (pro hac vice)
     Kimberly A. Posin (pro hac vice)
     355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071
     Telephone: (213) 485-1234

     Counsel for UBS Securities LLC and UBS
     AG London Branch

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION
 ------------------------------------------------------------
 In re                                                        § Chapter 11
                                                              §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-SGJ11
                                                              §
                                     Debtor.                  §
 ----------------------------------------------------------- §
 UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
 LONDON BRANCH,                                               §
                                                              § No. 21-03020-sgj
                                     Plaintiffs,              §
                                                              §
 vs.                                                          §
                                                              §
 HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                              §
                                     Defendant.               §
 -----------------------------------------------------------




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




                                                                                                    UBSMTC242
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21          Entered 06/21/21
                                                            05/20/21 16:42:46
                                                                     20:44:37       Page 40
                                                                                         16 of 46
                                                                                               22




                                  NOTICE OF DEPOSITION

        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

 Procedure made applicable to this proceeding by Rule 7030 of the Federal Rules of Bankruptcy

 Procedure, Plaintiffs UBS Securities LLC and UBS AG London Branch (together, “UBS”) in the

 above-captioned adversary proceeding (the “Adversary Proceeding”) shall take the deposition of

 Mary Kathryn Lucas (formerly Mary Kathryn Irving), in connection with Plaintiffs’ Motion for a

 Temporary Restraining Order and Preliminary Injunction against Highland Capital Management,

 L.P. (“Highland” or the “Debtor”) [Adv. Pro. Docket No. 4] (the “Motion”) and the subject matter

 set forth in Attachment A, on April 27, 2021, beginning at 9:00 a.m. Central Time, or at such

 other day and time as counsel for UBS, counsel for the Debtor, and counsel for Ms. Lucas agree.

 The deposition will be taken remotely via an online platform due to the coronavirus pandemic such

 that no one will need to be in the same location as anyone else in order to participate in the

 deposition and by use of Interactive Realtime. Parties who wish to participate in the deposition

 should contact Andrew Clubok and Robert Allen, Latham & Watkins LLP, at

 andrew.clubok@lw.com and robert.allen@lw.com, no fewer than 24 hours before the start of

 the deposition for more information regarding participating in this deposition remotely.

                           [Remainder of Page Intentionally Left Blank]




                                                                                   UBSMTC243
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21    Entered 06/21/21
                                                      05/20/21 16:42:46
                                                               20:44:37     Page 41
                                                                                 17 of 46
                                                                                       22




  Dated: April 15, 2021                      Respectfully submitted,

                                             /s/ Andrew Clubok

                                             LATHAM & WATKINS LLP
                                             Andrew Clubok (pro hac vice)
                                             Sarah Tomkowiak (pro hac vice)
                                             555 Eleventh Street, NW, Suite 1000
                                             Washington, District of Columbia 20004
                                             Telephone: (202) 637-2200
                                             Email: andrew.clubok@lw.com
                                                    sarah.tomkowiak@lw.com

                                             Jeffrey E. Bjork (pro hac vice)
                                             Kimberly A. Posin (pro hac vice)
                                             355 South Grand Avenue, Suite 100
                                             Los Angeles, California 90071
                                             Telephone: (213) 485-1234
                                             Email: jeff.bjork@lw.com
                                                    kim.posin@lw.com

                                             BUTLER SNOW LLP
                                             Martin Sosland (TX Bar No. 18855645)
                                             Candice Carson (TX Bar No. 24074006)
                                             2911 Turtle Creek Blvd., Suite 1400
                                             Dallas, Texas 75219
                                             Telephone: (469) 680-5502
                                             Email: martin.sosland@butlersnow.com
                                                    candice.carson@butlersnow.com

                                             Counsel for UBS Securities LLC and UBS
                                             AG London Branch




                                                                           UBSMTC244
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21         Entered 06/21/21
                                                           05/20/21 16:42:46
                                                                    20:44:37        Page 42
                                                                                         18 of 46
                                                                                               22




                                       ATTACHMENT A

    1.    The formation or acquisition of Sentinel Reinsurance, Ltd., Sentinel Re Holdings, Ltd.,

          and their affiliates.

    2.    The organizational structure of Sentinel Reinsurance, Ltd., Sentinel Re Holdings, Ltd.,

          and their affiliates.

    3.    The identities of the directors and officers of Sentinel Reinsurance, Ltd., Sentinel Re

          Holdings, Ltd., and their affiliates.

    4.    The Legal Liability Insurance Policy dated as of August 1, 2017 between Sentinel

          Reinsurance, Ltd. as Insurer and Highland CDO Opportunity Master Fund, LP,

          Highland CDO Holding Company, and Highland Special Opportunities Holding

          Company as Insureds (the “Insurance Policy”), including without limitation (i) the

          purpose and terms of the Insurance Policy; (ii) any amendment thereto; (iii) board

          minutes or resolutions concerning the Insurance Policy; (iv) claims made on the

          Insurance Policy; (v) communications with the IRS concerning the Insurance Policy;

          and (vi) any similar agreements.

    5.    The Purchase Agreement dated as of August 7, 2017 between Sentinel Reinsurance,

          Ltd. as Purchaser and each of Highland CDO Opportunity Master Fund, L.P., Highland

          CDO Holding Company, and Highland Special Opportunities Holding Company as

          Sellers (the “Purchase Agreement”), including without limitation (i) the purpose and

          terms of the Purchase Agreement; (ii) any amendment thereto; (iii) the transfer of assets

          pursuant to the Purchase Agreement; (iv) board minutes or resolutions concerning the

          Purchase Agreement; (v) communications with the IRS regarding any assets transferred

          pursuant to the Purchase Agreement; and (vi) any similar agreements.




                                                                                   UBSMTC245
Case 21-03020-sgj Doc 89-15
                      75-15 Filed 06/21/21
                                  05/20/21          Entered 06/21/21
                                                            05/20/21 16:42:46
                                                                     20:44:37         Page 43
                                                                                           19 of 46
                                                                                                 22




    6.    The Memorandum dated June 30, 2018 and entitled “Tax Consequences of Sentinel

          Acquisition of HFP/CDO Opportunity Assets” (the “Tax Memo”), including without

          limitation (i) the origin and purpose of the Tax Memo; (ii) any diligence conducted to

          support the Tax Memo and the $105,647,679 value of assets listed in the Tax Memo;

          (iii) any amendment thereto; (iv) board minutes or resolutions concerning the Tax

          Memo; and (v) any similar memoranda.

    7.    Assets transferred from Highland Capital Management, L.P., Highland CDO

          Opportunity Master Fund, L.P., Highland Special Opportunities Holding Company,

          and/or Highland Financial Partners, L.P. to Sentinel Reinsurance, Ltd. and/or Sentinel

          Re Holdings, Ltd., including without limitation (i) the assets transferred pursuant to the

          Insurance Policy or Purchase Agreement; (ii) the value of any such transferred assets;

          (iii) any subsequent transfer or dissipation of such assets; (iv) the request to redeem the

          value of any such assets from Highland Multi Strategy Credit Fund, L.P., (f/k/a

          Highland Credit Opportunities CDO, L.P.); and (v) the accounts used to transfer or

          receive any such assets.




                                                                                     UBSMTC246
            Case 21-03020-sgj Doc 89-15
                                  75-15 Filed 06/21/21
                                              05/20/21                                 Entered 06/21/21
                                                                                               05/20/21 16:42:46
                                                                                                        20:44:37                   Page 44
                                                                                                                                        20 of 46
                                                                                                                                              22
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
    NORTHERN
  _________________________________________               TEXAS
                                            District of _________________________________________
       HIGHLAND CAPITAL MANAGEMENT, L.P.
In re __________________________________________
                                     Debtor
                                                                                               19-34054-sgj11
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                              11
                                                                                     Chapter ___________
UBS SECURITIES LLC AND UBS AG LONDON BRANCH,
_________________________________________
                                    Plaintiff
                         v.
                                                                                                     21-03020-sgj
                                                                                     Adv. Proc. No. ________________
 HIGHLAND   CAPITAL  MANAGEMENT,    L.P.,
__________________________________________
                                   Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:    Mary Kathryn Lucas (formerly Mary Kathryn Irving)
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

   X Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE                                                                                                        DATE AND TIME
              Remote, via Zoom or a similar online videoconferencing platform                                  April 27, 2021 at 9:00 am CT
                                                                                                               (or at a date and time mutually agreed upon)
  The deposition will be recorded by this method:
   Video and stenographic means
      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

         April 15, 2021
  Date: _____________
                                    CLERK OF COURT

                                                                                     OR
                                    ________________________                                  /s/ Martin Sosland
                                                                                             ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party)
UBS Securities LLC and UBS AG London Branch
 ____________________________        , who issues or requests this subpoena, are:
 Martin Sosland, Butler Snow LLP, 2911 Turtle Creek Blvd., Suite 1400, Dallas, Texas 75219, Telephone: (469) 680-5502, Email: martin.sosland@butlersnow.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                  UBSMTC247
          Case 21-03020-sgj Doc 89-15
                                75-15 Filed 06/21/21
                                            05/20/21                                 Entered 06/21/21
                                                                                             05/20/21 16:42:46
                                                                                                      20:44:37                   Page 45
                                                                                                                                      21 of 46
                                                                                                                                            22
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                   ________________________________________________
                                                                                                                  Server’s signature

                                                                                   ________________________________________________
                                                                                                                Printed name and title


                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                UBSMTC248
           Case 21-03020-sgj Doc 89-15
                                 75-15 Filed 06/21/21
                                             05/20/21                                Entered 06/21/21
                                                                                             05/20/21 16:42:46
                                                                                                      20:44:37                     Page 46
                                                                                                                                        22 of 46
                                                                                                                                              22
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)


                                                                                                                                  UBSMTC249
